Title: To Benjamin Franklin from John Vaughan, 22 April 1778
From: Vaughan, John
To: Franklin, Benjamin


Dear Sir
Bordeaux 22. Apl. 1778
I have hitherto deferred troubling you with a letter in hopes that I might hear something in this critical time worth your notice. Having from my situation been disappointed in my wishes, I write now to avoid subjecting myself to the Idea of neglect or disrespect. Your kindness and attention, which I shall ever gratefully remember, call for a different conduct; a conduct I pursue with pleasure, as it gives me an opportunity of making the only return at present in my power, that of affectionate thanks: Should however any occasion offer in which I can be of service, it will give me singular satisfaction.
I have found Mr. B the warm friend to England I expected, but am most thoroughly convinced that his conduct has been much exaggerated. He parts for England in a few days, his partner Mr. Johnson, being returned a naturalized Swiss. I am unfortunately almost entirely in English Company, and enemies to the good cause; and though private opinions here signify little yet it may be a satisfaction to know that even these wish for acknowledged independence, rather than a continuance of present measures. They are very uneasy at the present general uncertainty, though they say they have recieved assurances from the Ministry of being undisturbed. Many Neutral Vessels are taking up to carry on the trade, as in last war; probably many of the foreign Vessels now in port will be engaged, about 300 having arrived within the week loaden with Corn. The French have had very great arrivals of their W. India Ships, since the English Vessels were stopped, have been in part loaded with Tobacco; about 500 hhds have been imported within three weeks, price from 120 to 130 livres, probably will fall in value as great quantities are daily expected from the same quarter.
The English Vessels detained here are only about 13 or 14 and of small Value; the Captns. having given up all expectation of their being restored are returning home.
It has been reported here that Col. D’Estang’s squadron is sailed from Toulon for some part of America: If true you undoubtedly know of it.
I shall not at present take up more of your time than will suffice for a fervent wish to the Cause you are engaged in, and what was my principal view in this letter, assuring you that I am with the greatest esteem and respect your affectionate and obedient servant and friend
Jno. Vaughan

P:S: I wrote a line last post to young Mr. F. to whom I beg my compliments. I mentioned to him having forgot my thermometer. Beg my compliments to Mr. Grand’s family and Mr. B.’s.

 
Addressed: A Monsieur, Monsieur / Benjamin Franklin / a Passy / près de / Paris
Notation: John Vaughan
